Citation Nr: 1410862	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right malleolus fracture residuals.

2.  Entitlement to an effective date prior to November 2, 2007 for the award of VA pension benefits.


REPRESENTATION

Appellant represented by:	Olivia Jones, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to November 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2009 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The matter of the rating for residuals of a right malleolus fracture is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's claim for pension benefits was received on November 2, 2007.


CONCLUSION OF LAW

An effective date for an award of pension benefits prior to November 2, 2007 is not warranted.  38 C.F.R. § 5110 (West 2002); 38 C.F.R. § 3.400 (b)(1) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial award of pension benefits by an April 2009 rating decision.  A January 2011 statement of the case (SOC) properly provided notice on the downstream issue of an earlier effective date and re-adjudicated the claim.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).

The Veteran's pertinent treatment records have been secured.  Generally, the effective date of an award of compensation or pension benefits is governed by what is already in the record (or constructively of record) and when it was received.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited by his representative and the undersigned at the hearing before the undersigned in July 2012 focused on the elements necessary to substantiate the instant claim.  His testimony and his proposed theory of entitlement reflect an awareness that the effective date of a pension award is governed by the date on which the claim was received.  He has not alleged prejudice from a hearing notice defect.


Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's claim for pension benefits was received by the VA on November 2, 2007.  An April 2009 rating decision awarded him VA pension benefits, effective November 2, 2007.

Except as otherwise provided, for claims filed on or after October 1, 1984, the effective date of an award of pension shall be the date of receipt of claim.  38 C.F.R. § 3.400 (b)(1).  

The Veteran argues he submitted a claim for pension in October 1987 that has remained open since then.  

The Board acknowledges that in October 1987 the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation or Pension), with portion of the form specific for pension claims completed.  He did not, however, enter all information needed to process a pension claim, and specifically did not include information regarding employment history or net worth.  Significantly, even if VA were to assume that his application represented a claim for pension benefits, the record establishes that he was employed from 1987 to 2007, precluding a finding that he was unemployable during that period of time, and rendering his claim to be without merit.

At the hearing before the undersigned in July 2012, the Veteran's attorney also alleged the effective date for the Veteran's pension benefits should be in March 2007 (when he last worked).  As set forth above, the governing regulation mandates that an award of pension cannot be earlier than the date of claim.  Notably, it is not alleged that (as required for an exception to the rule that the date of an award of pension must be the date of claim to apply) a physical or mental disability prevented the Veteran from filing an earlier claim for pension.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  As it is not shown that the Veteran filed a substantially complete claim for VA pension (when entitlement to such benefit was shown) prior to November 2, 2007, that must be the effective date for the award of his pension benefits.  


ORDER

An effective date prior to November 2, 2007 for the award of VA pension benefits, is denied.


REMAND

The Veteran seeks a rating in excess of 10 percent for residuals of a right malleolus fracture.  He has submitted a January 2010 report from a private physician which shows that dorsiflexion was to 5 degrees, and plantar flexion was to 35 degrees.  He was thereafter examined by VA in November 2010, and while dorsiflexion had improved to 20 degrees, plantar flexion was only from 0 to 20 degrees. At the July 2012 hearing, he testified that his disability has increased in severity.  

Given his testimony alleging increased severity, and the length of the intervening period, a contemporaneous examination is indicated.  	

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment he has received, for his right ankle disability since 2011, and to submit authorization forms for VA to secure records of such evaluations and treatment from any (and all) private providers.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his right ankle fracture residuals.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and should specifically include range of motion studies, active and passive, of the right ankle.  The examiner must note any additional functional limitations due to such factors as pain, use, etc.  

The examiner must explain the rationale for all opinions.  

3.  The RO should then review the record and readjudicate the claim for increase.  If it remains denied, the RO should issue an appropriate supplemental (SOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


